DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8 of copending Application No. 17/040,539, herein ‘539. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite a substantially similar rail in composition and properties.  

As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8 of copending Application No. 17/040,979, herein ‘979. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite a substantially similar rail in composition and properties.  
Regarding Instant claim 1, the metallic structures of the surface layer of the rail at the depth and are met by claim 5 or ‘979.  The hardness set forth in claim 5 of ‘979 for the pearlitic and the other structure overlaps the claimed ranges for the pearlitic 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 2017/0051373 A1) [IDS dated: 05/27/2021], herein Ueda.

In regards to claim 1, Ueda teaches a rail comprising steel with a head surface in which a portion of the top of the head surface to a depth of 10 mm (i.e., a surface layer)  comprises a total amount of pearlite structures and bainite structures are 95% by area or more [Abstract, 0004, claim 1].  Ueda teaches the average hardness of the 
Ueda differs from the claim by not measuring the hardness of the individual structures and reporting them separately.  However, Ueda teaches the bainite and the pearlite are 100% of the structure and thus the resultant average hardness measurement is a result of both the structures.  The resultant value of 420 Hv is within both claimed ranges and the structure thus meets the hardness limitations [Table 4 steel A5 and steel A17]. 

In regards to claim 2, Ueda teaches that the chemical composition of the steel for the rail contains in mass %: C: 0.70% to 1.00%, Si: 0.20% to 1.50%, Mn: 0.20% to 1.00%, Cr: 0.40% to 1.20%, P: 0.0250% or less, S: 0.0250% or less, Mo: 0% to 0.50%, Co: 0% to 1.00%, Cu: 0% to 1.00%, Ni: 0% to 1.00%, V: 0% to 0.300%, Nb: 0% to 0.0500%, Mg: 0% to 0.0200%, Ca: 0% to 0.0200%, REM: 0% to 0.0500%, B: 0% to 0.0050%, Zr: 0% to 0.0200%, and N: 0% to 0.0200%, and a remainder of Fe and impurities [0023].  
By example, Ueda teaches the steel is, in mass%: 0.75% C, 0.25% Si, 0.2% Mn, 0.015% P, 0.008% S, 0.90% Cr and the remainder Fe and impurities [0023, Table 1 steel A5].  These are within the ranges of all the claimed elements.

In regards to claim 3, Ueda teaches the limitations of claim 2 as set forth above.  Ueda further teaches the steel contains in mass %: 0.005% to 0.3% V [0024].  By example, Ueda teaches the steel comprises in mass%: 0.75% C, 0.20% Si, 1.0% Mn, 0.015% P, 0.009% S, 0.80% Cr, 0.1 % V and the remainder Fe and impurities [Table 1 steel A17].  The amounts of the elements are within the claimed ranges.

In regards to claims 4-5, Ueda teaches the limitations of claims 1-2 as set forth above.  Ueda further teaches the areal amount of bainite is 20-25% [Table 4 steel A5].

In regards to claim 6, Ueda teaches the limitations of claim 3 as set forth above.   Ueda further teaches the areal amount of bainite is 20-25% [Table 4 steel A17].
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which teach rails of similar composition and physical properties include: Sugino et al. (US 4,375,995 A), Miyazaki et al. (JP 2016156071 A) and Ueda et al. (US 2011/0303756 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019.  The examiner can normally be reached on Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH COLLISTER/           Examiner, Art Unit 1784